OPINION OF THE COURT
Memorandum.
Order entered March 16, 1993, reversed without costs and landlord’s and tenant’s motions denied.
Appeal from denial of an application for an order to show cause dismissed.
Appeals from order dated May 25, 1993, dismissed as academic.
The lower court did not have the authority under CCA 110 to direct the appellant to pay the rent owed by tenant to landlord (see, Jonas Equities v Brunelle, NYLJ, June 29, 1992, at 32, col 6 [App Term, 2d & 11th Jud Dists]). In view of the foregoing disposition, the appeal from the order directing the joinder of the appellant as a party to the summary proceeding has been rendered academic. We note that no appeal lies from the denial of an application for an order to show cause.
This court is not unmindful of the difficulties caused by the failure of the Department of Social Services to timely make assistance payments. However, the Civil Court was not empowered to direct the payment thereof and the remedy lies through appropriate ameliorative legislation.
Kassoff, P. J., Aronin and Patterson, JJ., concur.